Citation Nr: 0310832	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic acromioclavicular arthritis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO), which granted entitlement to service 
connection for post-traumatic acromioclavicular arthritis of 
the right shoulder and assigned a 10 percent evaluation 
effective October 11, 2000.  The veteran timely appealed.

The veteran provided sworn testimony at a personal hearing 
which was chaired by the undersigned at the RO in July 2002.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also sets out in detail VA's duty to assist a 
claimant in the development of claims for VA benefits.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

In addition, in October 2002, the Board undertook additional 
development in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  The development action requested by 
the Board has resulted in the receipt by the Board of recent 
VA treatment records and a February 2003 VA examination 
report.  
 
In the above noted Disabled American Veterans case, 
promulgated after the Board's development action referred to 
above, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  Accordingly, this case must also be remanded 
to the RO so that the RO may consider the additional VA 
medical evidence noted above.  Under these circumstances, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification required by the VCAA is 
completed.  In accordance with the 
provisions of VCAA and Quartuccio v. 
Principi, 16 Vet.App. 183 (2002), the RO 
must send the veteran and his 
representative a letter notifying them of 
any information and medical or lay 
evidence, not previously provided to VA, 
that is necessary to substantiate the 
claims.  The letter must also include an 
explanation of what portion of the 
information and evidence, if any, is to 
be provided by the veteran, and what 
portion, if any, VA will attempt to 
obtain on his behalf.  With regard to any 
information and evidence that is to be 
provided by the veteran, the RO should 
notify the veteran and his representative 
that, if such information or evidence is 
not received by VA within one year of the 
date of the notification letter, no 
benefit may be paid or furnished by 
reason of the veteran's application.  

2.  The RO should also review the file in 
order to determine if additional 
evidentiary development is necessary and 
if so undertake such development.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above have been completed, 
the RO should readjudicate the veteran's 
claim, taking into consideration any and 
all evidence which has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




